82 F.3d 403
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maximiliano Amparo CONCEPCION, Plaintiff, Appellant,v.ADMINISTRACION DE CORRECCION, Defendants, Appellees.
No. 96-1176.
United States Court of Appeals, First Circuit.
April 23, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Hector M. Laffitte, U.S. District Judge ]
Maximiliano Amparo Concepcion on brief pro se.
D. Puerto Rico
VACATED.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
Per Curiam.


1
We agree with the district court that plaintiff's allegations with respect to his dental treatment were insufficient to state a constitutional claim, and we affirm the dismissal of that claim.   Plaintiff also contended, however, that the correctional facility has no law library and outlined a denial of access to courts claim.   The district court did not address this claim when it dismissed plaintiff's action.   We conclude that plaintiff stated enough to survive a sua sponte dismissal of the access to courts claim and therefore vacate the judgment of dismissal and remand for further consideration of the access to courts claim.


2
Vacated and remanded.